Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Todd Becker (Reg. No. 43,487) on September 27, 2021.

The application has been amended as follows: In the Claims: Claims 16, 28, and 28-39 have been amended, and claims 1-15 have been previously canceled.

1-15.	(Canceled)
[Claim Set #1]
16.	(Currently Amended) A method for data management in a content management system comprising at least one server and one or more clients communicably connectable to the server, the server being configured to manage a plurality of mutable data objects and to enable the one or more clients to access data objects managed by the server, the method comprising:
- receiving, by a first client of the one or more clients, first-type information indicative of result data of at least one data processing operation including validation computation and/or indexing computation based on the current status of the data objects, the dependencies of the validation computation at the time of computation, and a respective associated set of data objects; 
- storing, by the first client, result data of the at least one data processing operation and received dependencies as a relation between validation computations and its associated dependencies in a memory;
- receiving, by the first client, second-type information indicative of modification of at least one of the data objects; and
- determining, at the first client and before using the result data of the at least one data processing operation stored in the memory, whether the respective result data is valid or not based on the first-type information and the second-type information.
17-27.	(Previously Presented) 
 [Claim Set #2]
28.	(Currently Amended) A method for data management in a content management system comprising at least one server and one or more clients communicably connectable to the server, the server being configured to manage a plurality of mutable data objects and to enable the one or more clients to access data objects managed by the server, the method comprising:
- executing, by the server, at least one of a plurality of data processing operations, including validation computations and/or indexing computations, each data processing operation being associated with a respective set of the plurality of data objects and each data processing operation outputs respective result data indicative of a status of the respective set of data objects or a data object thereof;
- determining, by the server, the dependencies of the validation computation at the time of computation;
- transmitting, by the server to a first client of the one or more clients, first-type information indicative of result data of at least one data processing operation including validation computation and/or indexing computation based on the current status of the data objects, the determined dependencies of the validation computation, and a respective associated set of data objects; and
for determining whether the respective result data is valid or not based on the first-type information and the second-type information.
29-37.	(Previously Presented) 
[Claim Set #3]
38. 	(Currently Amended) A system comprising at least one server and one or more clients communicably connectable to the server; the system being configured to execute a method comprising:
- receiving, by a first client of the one or more clients, first-type information indicative of result data of at least one data processing operation, including validation computation and/or indexing computation based on the current status of the data objects, the dependencies of the validation computation at the time of computation, and a respective associated set of data objects; 
- storing, by the first client, result data of the at least one data processing operation and received dependencies as a relation between validation computations and its associated dependencies in a memory;
- receiving, by the first client, second-type information indicative of modification of at least one of the data objects; and
- determining, at the first client and before using the result data of the at least one data processing operation stored in the memory, whether the respective result data is valid or not based on the first-type information and the second-type information;
wherein the server is configured to manage a plurality of data objects and to enable the one or more clients to modify data objects managed by the server, and to determine the dependencies of the validation computation at the time of computation;
the dependencies of the validation computation at the time of computation, and the respective associated set of data objects, and a second-type information indicative of modification of at least one of the data objects by one of the one or more clients, to store result data of the at least one data processing operation and received dependencies as a relation between validation computations and its associated dependencies in a memory of the respective client, and to determine before using the result data of the at least one data processing operation stored in the memory, whether the respective result data is valid or not based on the first-type and second-type information.
[Claim Set #4]
39. 	(Currently Amended) A computer program product for one or more clients communicably connectable to a server, the computer program product comprising a non-transitory computer usable medium having computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method comprising:
- receiving, by a first client of the one or more clients, first-type information indicative of result data of at least one data processing operation, including validation computation and/or indexing computation based on the current status of the data objects, the dependencies of the validation computation at the time of computation, and a respective associated set of data objects; 
- storing, by the first client, result data of the at least one data processing operation and received dependencies as a relation between validation computations and its associated dependencies in a memory;
- receiving, by the first client, second-type information indicative of modification of at least one of the data objects; and
- determining, at the first client and before using the result data of the at least one data processing operation stored in the memory, whether the respective result data is valid or not based on the first-type information and the second-type information.


REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 16-39 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system and a program product for data management in a content management system comprising a server and the clients connected to the server, the server manage a plurality of mutable data objects and the clients to access data objects managed by the server, comprising: receiving, by a first client of the one or more clients, first-type information indicative of result data of at least one data processing operation including validation computation and/or indexing computation based on the current status of the data objects, the dependencies of the validation computation at the time of computation, and a respective associated set of data objects; storing, by the first client, result data of the at least one data processing operation and received dependencies as a relation between validation computations and its associated dependencies in a memory; receiving, by the first client, second-type information indicative of modification of at least one of the data objects; and determining, at the first client and before using the result data of the at least one data processing operation stored in the memory, whether the respective result data is valid or not based on the first-type information and the second-type information at set forth in the specification and independent claims 16, 28, 38, and 39.



Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                                      August 28, 2021